Citation Nr: 0423422	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the request for waiver of recovery of an overpayment 
of VA compensation benefits was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1952 
to April 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that his request for waiver of overpayment 
for VA compensation benefits be accepted as timely filed.  
The record reveals that in his December 2002 substantive 
appeal, the veteran requested a hearing before the Board at a 
local VA office.  In January 2003, he informed the RO that he 
wanted a hearing before the RO hearing officer.  In the March 
2003 supplemental statement of the case and in the veteran's 
representative's August 2003 argument, reference is made to 
the veteran's hearing which was conducted in March 2003.  The 
transcript of that hearing is not in the file.  The hearing 
record must be transcribed, and the transcript associated 
with the claims file.

Since this record is maintained by a Federal department or 
agency, VA must obtain this record unless it is reasonably 
certain that the record does not exist or that further 
efforts to obtain the record would be futile.  Documentary 
evidence that further efforts would be "futile" must be 
included in the claims folder.  With regard to efforts to 
obtain any VA or other government agency records, if such 
records ultimately are not available, the RO must secure 
written evidence to that effect, and provide appropriate 
notice in accordance with 38 U.S.C. § 5103A(b)(2).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

The RO should attempt to procure the 
transcript of the March 2003 hearing. All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain the transcript the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 


the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  

 
 

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




